Per Curiam,
This was an action to recover damages alleged to have been sustained by reason of false and fraudulent statements made by the defendant concerning the value of certain bonds and shares of stock which the plaintiff purchased on his recommendation. To establish her action it was essential that she should prove that the statements were untrue and that they were made in bad faith. The learned trial judge found that she did not prove either and directed a verdict for the defendant. We find no reason to doubt the correctness of his conclusion. The judgment is affirmed.